                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                      DOCKET NO. 3:17-cr-00143-RJC-DCK

 USA,                                     )
                Plaintiff,                )
                                          )
        vs.                               )          ORDER
                                          )
 JOSE ANTONIO HENDRICKS,                  )
          Defendant.                      )



        THIS MATTER is before the Court upon the parties’ Joint Memorandum

and Recommendation in Aid of Sentencing relating to conditions of the defendant’s

supervision. (Doc. No. 62).

        The United States Court of Appeals for the Fourth Circuit vacated two sex

offender conditions regarding computer monitoring and social media accounts and

remanded the matter for further proceedings. (Doc. No. 56: Opinion at 1). The

parties have now proposed revised conditions which the Court finds are reasonably

related to the factors to consider for supervised release sentences, involve no greater

deprivation of liberty than is reasonably to accomplish their purposes, and are

consistent with pertinent policy statements issued by the Sentencing Commission.

18 U.S.C. § 3583(d).

        IT IS, THEREFORE, ORDERED that an amended judgment shall be

issued modifying the sex offender conditions of supervised release to include:




      Case 3:17-cr-00143-RJC-DCK Document 63 Filed 05/18/20 Page 1 of 3
      9. If the defendant uses, purchases, possesses, procures, or otherwise obtains

any computer (as defined in 18 U.S.C. § 1030(e)(1)) or electronic device that can be

linked to any computer networks, bulletin boards, internet, internet service

providers, or exchange formats involving computers, the defendant must: 1) notify

the U.S. Probation Officer in advance, and 2) only use, purchase, possess, procure or

otherwise obtain any computer or electronic device that is capable of being

monitored by the U.S. Probation Office. All such computers, computer hardware or

software are subject to warrantless searches and/or seizures by the U.S. Probation

Office. However, with the prior approval of the U.S. Probation Office, the defendant

may use an employer’s unmonitored computer systems at his place of employment

for employment purposes only and may use an educational facility’s unmonitored

computer systems at an educational facility where he is enrolled for education-

related purposes only.

      13. Before opening any new social networking accounts or accessing any

accounts established before supervised release begins, the defendant shall notify the

U.S. Probation Officer of each social networking site where defendant has an

account or intends to open one. The defendant shall only use social networking

accounts that are capable of being monitored by the U.S. Probation Office. He shall

provide the Probation Officer with his screen names and passwords for all social

networking accounts. The defendant shall not use social networking accounts to

contact minors and may not use them for unlawful purposes. Social networking

accounts are accounts on Internet-based social media platforms, such as Facebook,



                                          2

      Case 3:17-cr-00143-RJC-DCK Document 63 Filed 05/18/20 Page 2 of 3
LinkedIn, Twitter, Snapchat, and Instagram, which allow users to directly

communicate with other users.

       The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Probation

Office, and the Clerk of Court for the United States Court of Appeals for the Fourth

Circuit.

 Signed: May 18, 2020




                                           3

      Case 3:17-cr-00143-RJC-DCK Document 63 Filed 05/18/20 Page 3 of 3
